Citation Nr: 1301251	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to February 24, 2010, for residuals of a right knee injury, status-post arthroscopy with cartilage removal.

2.  Entitlement to a rating in excess of 30 percent from March 1, 2011, for residuals, total right knee arthroplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
 
The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1991.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

For background purposes, the Board notes that, in an August 2003 rating decision, the RO granted entitlement to degenerative joint disease (DJD) of the right knee, assigning a 10 percent rating, effective May 1, 2003.  In a subsequent March 2004 decision, the RO denied entitlement to a rating in excess of 10 percent for DJD of the right knee.  Thereafter, in December 2004, the Veteran submitted a notice of disagreement with regard to the March 2004 denial of his claim for entitlement to a rating in excess of 10 percent for DJD of the right knee; in May 2005, the RO issued a Statement of the Case with regard to this issue; in June 2005, the Veteran perfected a timely appeal as to this issue. 

A September 2005 rating decision increased to 20 percent disabling the rating assignment for the Veteran's residuals of a right knee injury, status-post arthroscopy with cartilage removal.  Such increase was made effective August 1, 2003.  The Veteran, through his representative, had indicated at an informal conference that such action would satisfy his appeal.  However, he subsequently filed a notice of disagreement as to the rating assigned.  Thus, in effect, his withdrawal only relates to the right knee arthritis (as that was not expressly addressed in the September 2005 rating action and hence disagreement with such action does not implicate that issue).

In light of the above, in a July 2011 Board decision, the issue of entitlement to an increased rating for DJD of the right knee was dismissed.  Again, as the Veteran, later perfected an appeal as to the 20 percent disability rating assigned to right knee injury, status-post arthroscopy with cartilage removal, such issue is presently in appellate status.  

The Board also notes that, in June 2007, the Veteran requested an increased rating for his service-connected DJD of the right knee, reporting that this condition had worsened.  Subsequently, in a January 2009 rating decision, the RO denied entitlement to a rating in excess of 10 percent for DJD of the right knee.  The Veteran did not appeal the January 2009 decision, and as such, this issue is not currently before the Board. 

When this case was initially before the Board in October 2009, entitlement to a disability rating in excess of 20 percent for residuals of a right knee injury, status-post arthroscopy with cartilage removal was denied.  The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2010 Order, granted the parties' Joint Motion for Remand (JMR), vacating the Board's October 2009 decision and remanding the case for compliance with the terms of the JMR.

In a March 2010 rating decision, which was issued while the Veteran's claim was on appeal to the Court, the RO granted a temporary total evaluation for the Veteran's total right knee arthroplasty (previously characterized as residuals of a right knee injury, status-post arthroscopy with cartilage removal), from February 24, 2010, to February 28, 2011, for the one year period following the implantation of a prosthetic knee joint, pursuant to 38 C.F.R. § 4.71a (2012), Diagnostic Code 5055; and, thereafter, assigned a 30 percent evaluation, effective March 1, 2011.  As such, the residuals of a right knee injury, status-post arthroscopy with cartilage removal, claim on appeal is as stated on the cover page of this decision.

This matter was remanded in July 2011.

In July 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  In July 2012, the Veteran was informed that the VLJ who conducted the Board hearing was no longer at the Board.  He was informed that, if desired, he was entitled to another hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.707, 20.717 (2012).  In a July 2012 submission, the Veteran indicated that he did not wish to appear at a hearing and that his case should be considered based on the evidence of record.


FINDINGS OF FACT

1.  For the period prior to February 24, 2010, the Veteran's right knee does not manifest severe recurrent subluxation or lateral instability.

2.  For the period from March 1, 2011, the Veteran's right knee disability is not manifested by severe painful motion or weakness.  


CONCLUSIONS OF LAW

1.  For the period prior to February 24, 2010, the criteria for a schedular rating in excess of 20 percent for residuals of a right knee injury, status-post arthroscopy with cartilage removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5527, 5259 (2012).

2.  For the period from March 1, 2011, the criteria for a schedular rating in excess of 30 percent for residuals, total right knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5055, 5257 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in June 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the July 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In July 2011 correspondence from VA to the Veteran he was requested to identify all medical providers who had treated his right knee disability since February 2010.  In a December 2011 statement received in January 2012, he submitted records from United Hospital Center dated in February 2010 but indicated that he had not sought further treatment with this medical provider.  He did not identify any other medical providers.  Notwithstanding this, however, records were received directly from United Hospital Center dated from January to June 2010.  VA treatment records dated through June 2012 were also associated with the claims folder and Virtual VA claims folder.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2009 Board hearing.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Pertinent to the instant appeal, the Veteran underwent VA examinations in July 2003, March 2004, August 2005, July 2008, and December 2010.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint.  Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

As detailed, a 20 percent disability rating was assigned to residuals, right knee status post arthroscopy with cartilage removal, effective August 1, 2003, pursuant to Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability.  A 100 percent disability rating was assigned pursuant to 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055, due to right knee replacement, effective February 24, 2010.  A 30 percent disability rating was assigned to status post total knee arthroplasty, right knee, effective March 1, 2011, pursuant to Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board also notes that the Veteran's DJD, right knee, is rated 10 percent disabling from May 1, 2003, but this rating is not in appellate status.

Period prior to February 24, 2010

During the period in question, the Veteran's disability has been rated as 20 percent disabling under Diagnostic Code 5257, contemplating moderate recurrent subluxation or lateral instability.  In order to be entitled to a higher 30 percent rating, the evidence must establish that there is severe recurrent subluxation or lateral instability.  

As detailed above, there are other diagnostic codes which assign evaluations based on limitation of motion (see 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261), that are generally considered in connection with a claim for an increased evaluation for a knee disability.  However, as noted, the Veteran's DJD of the right knee is already separately rated 10 percent disability.  DJD is evaluated based on limitation of motion, and as discussed hereinabove, a claim for an increased evaluation for DJD of the right knee was considered by the RO in a January 2009 rating decision.  As a notice of disagreement to that decision is not of record, this matter is not in appellate status and thus the Board will not discuss the Veteran's disability in terms of limitation of motion.  

VA treatment notes reveal consistent complaints of right knee pain.  A private August 2006 MRI found large knee joint effusion.

VA examinations dated in July 2003, March 2004, August 2005, and July 2008 reflect the Veteran's report of continuous right knee pain with an increase in pain after use, particularly at the end of the work day after prolonged standing and walking.  He reported that his knee sometimes gives away when he is walking, particularly downhill or while turning, and that it occasionally locks up.  In March 2004 he was found to have a moderate edema and moderate joint line tenderness in the right knee.  The August 2005 examination reflects a positive Lachman's test, positive varus and valgus stress tests.  McMurray's test was negative.  The examiner concluded that the Veteran had evidence of instability.  The July 2008 examiner noted warmth, swelling and tenderness.  The examiner also noted a significant effect on employment due to decreased mobility, problems lifting and carrying, lack of stamina, decreased strength and lower extremity pain resulting in increased absenteeism.

While the evidence establishes that the Veteran has moderate knee impairment and experiences instability and subluxation, there is no evidence that his right knee disability is characterized by severe subluxation or lateral instability during the period in question.  In so finding, the Board has considered the Veteran's statements regarding his right knee symptomatology, to include those noted above, as well as his report upon examination in August 2005 that he felt a grinding sensation and a sense of the knee wanting to give out on him with downhill walking or with turning movements.  While competent to make such statements, they fail to establish a disability picture evidencing severe in stability, particularly in light of the objective testing performed by a medical professional indicating only a moderate degree of disability.  

The primary manifestation associated with the Veteran's right knee disability is pain and limitation of motion.  However, as indicated, limitation of motion has already been evaluated under a separate rating for degenerative joint disease of the right knee under Diagnostic Codes 5260 and 5261, and is not currently on appeal, given the specific procedural history in this case.

Consideration has been given to other potentially applicable Diagnostic Codes.  The Board notes that the Veteran initially underwent right knee arthroscopic surgery in May 2003 and at that time there was a large degenerative tear of the posterior horn of the medial meniscus that was removed until there were no further loose meniscal fragments.  The August 2005 VA examination report reflects that a partial meniscectomy was performed and the July 2008 VA examiner noted that the right knee meniscus was surgically absent medially.  Semilunar cartilage is synonymous with the meniscus of the knee.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 278, 1005 (27th ed. 1988).  Thus, this evidence indicates that the Veteran underwent removal of semilunar cartilage and Diagnostic Code 5259 is applicable to the claim.  A 10 percent rating is warranted pursuant to Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  

The Board finds, however, that the symptomatology associated with the Veteran's status post arthroscopic surgery, to include any residuals of removal of medical meniscus, is already contemplated by the 20 percent rating assigned for moderate recurrent subluxation and lateral instability and in the 10 percent rating assigned for DJD and limitation of motion.  The 20 percent rating contemplates symptomatic residuals such as subluxation and instability, and the 10 percent rating contemplates limitation of motion.  Assignment of a separate 10 percent rating for symptomatic residuals of cartilage removal pursuant to Diagnostic Code 5259, essentially the same functional impairment contemplated by Diagnostic Code 5257 and limitation of motion diagnostic criteria, would amount to impermissible pyramiding.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.

The Board has considered whether a higher evaluation may be granted under other potentially applicable diagnostic codes.  However, there is no evidence of ankylosis; dislocated semilunar cartilage with locking pain and effusion; or, impairment of the tibia and fibula or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262 and 5263 are not for application.

Period from March 1, 2011

As noted previously, a 30 percent disability rating is assigned for the Veteran's right knee disability following the total rating assignment for his February 2010 right knee replacement.  Again, a 10 percent rating is still in effect, contemplating DJD of the right knee.  Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  A 30 percent rating is also the highest rating assignable for recurrent subluxation and lateral instability.  

A June 2010 post-operative follow-up with United Hospital Center Orthotics reflects that the surgical incision was well-healed.  There was no tenderness to palpation about the knee, there was no evidence of effusion, and range of motion was full.  The Veteran was neurovascularly intact.  

In December 2010, the Veteran underwent a VA examination to assess the severity of his right knee disability following the February 2010 total knee replacement.  On physical examination, there was tenderness and heat but no clicks or snaps; grinding; instability; patellar abnormality; or, meniscus abnormality.  There was also no weakness.  Flexion was to 105 degrees and extension was normal.  

Following such VA examination, there are VA treatment records on file dated through June 2012; however, the Veteran has not specifically sought VA or private treatment related to the right knee.  The only reference pertaining to the knee indicates that he was going to receive a new brace.  There are no subjective complaints documented nor any objective findings.  

The Board finds that the 30 percent disability rating assigned contemplates any total knee replacement residuals such as pain, weakness, or instability.  A 60 percent rating is not warranted as chronic residuals consisting of severe painful motion or weakness in the affected extremity have not been shown.  Assignment of separate disability ratings pursuant to Diagnostic Codes 5055 and 5257 would amount to impermissible pyramiding.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.

The Board has considered whether a higher evaluation may be granted under other potentially applicable diagnostic codes for total right knee replacement residuals.  However, there is no evidence of ankylosis; or, impairment of the tibia and fibula or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 52595262 and 5263 are not for application.  Diagnostic Codes 5258 (cartilage, semilunar, dislocated) and 5259 (cartilage, semilunar, removal of) are no longer for application as the Veteran has undergone a total right knee replacement and such diagnostic criteria could not provide the basis for a rating in excess of 30 percent.

Additional considerations

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran has been employed in a full-time capacity as a corrections officer for approximately 18 years.  He took 16 weeks off from work due to his total right knee replacement surgery in February 2010; this was contemplated by his temporary 100 percent rating.  Although the December 2010 VA examiner indicated that the disability (and other service-connected disabilities) has significant effects on his usual occupation, to include decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain, the evidence of record does not reflect that the Veteran has ceased employment in a full-time capacity as a corrections officer.  Thus, while acknowledging that he may experience knee symptomatology (and other service-connected symptomatology) while working, there is no indication that his right knee disability or any other service-connected disability has resulted in marked interference with earning capacity or employment.  Accordingly an award of TDIU is not warranted here.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Board additionally acknowledges that from March 1, 2011, the Veteran is in receipt of the highest possible evaluation for instability of his right knee.  He and his representative have not alleged during the appeal period that such an evaluation in inadequate for distinct symptomatology nor have they stated that such instability symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that Diagnostic Code 5257 is an adequate schedular evaluation for the assigned evaluation based on instability, and that Diagnostic Codes 5257 and 5055 are adequate schedular evaluations for an evaluation based on residuals of total right knee replacement surgery.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  


ORDER

For the period prior to February 24, 2010, entitlement to a rating in excess of 20 percent for residuals of a right knee injury, status-post arthroscopy with cartilage removal, is denied.

For the period from March 1, 2011, entitlement to a rating in excess of 30 percent for residuals, total right knee arthroplasty, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


